Citation Nr: 0410980	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

Additional evidence was received at the Board in April 2003.  The 
AOJ has not considered the additional evidence.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, this issue is REMANDED 
to the AOJ for the following development:

1.  The AOJ should review the additional evidence that was 
associated with the claim file.

2.  The veteran is advised that if he has, or is able to obtain, 
evidence relevant to his claims, he must submit the evidence.  

3.  The AOJ should address the veteran's assertion that he is 
unable to maintain gainful employment.  (November 2001 VA form 21-
4138.)

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board for further appellate 
review.  The veteran has the right to
submit additional evidence and argument on the matter or matters 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



